DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 03/19/2021 regarding claims 1, 2, 7-11, 16-20, 25-29, 32 and 33 in the remarks are fully considered but moot in view of new ground(s) of rejection. However, examiner respectively disagrees with applicant’s characterization of the previously applied prior art Sahlin (US PG Pub. No. 2017/0257199).

(i)	Applicant argues that Sahlin (US PG Pub. No. 2017/0257199) does not teach or suggest all the amended limitation(s) as recited in the respective independent claims (please see page 8 under argument(s) and remarks).
(ii)	(Response) Examiner partly agrees with applicant that Sahlin does not teach all the added claim features as recited in the respective independent claims; however, the claim feature of “determining a transport block size (TBS) of the transport block based at least on a baseline table and a translation table corresponding to the plurality of layers” is STILL disclosed in the prior art. Referring to paragraph [0093] and the table that follows, the section of the prior art teaches determining the transport block size by first referring to the table 7.1.7.2.1-1 (as said baseline table described in 3GPP 36.213 specification) to obtain the baseline value TBS_L1 value. Secondly, the value is mapped to a value TBS_L2 in a table such as table 7.1.7.2.2-1 if the transport block corresponds to two layers. The same is true for other multiple 
	Also, with regard to the limitation of “rounding the scaled TBS to a value in a union of the baseline table and the translation table”, examiner agrees with applicant that in Sahlin, the input of “
    PNG
    media_image1.png
    29
    82
    media_image1.png
    Greyscale
” is first rounded (i.e. the mathematical symbol “⸤⸥”) before referring to the baseline table and finding the corresponding value is a translation table and not what is claimed. The previously applied prior art (i.e. referred to as NPL2 is a 3GPP 36.213 V14.4.0 (2017-09) prior art), on the other hand, does teach the above limitation. A careful look at page 83 of the prior art clearly states:
“
    PNG
    media_image2.png
    295
    802
    media_image2.png
    Greyscale
”.
	In other words, after deriving the TBS from one of the respective tables (such as 7.1.7.2.2-1 for two layers), the TBS is multiplied by a scaled value α and then rounded to the “closest valid transport block size” in table 7.1.7.2.2-1 (i.e. for two layers for example). Even though page 83 of NPL2 does not clearly use the claimed language of rounding the TBS value in a union of the baseline and translation tables, this feature is still evident in the prior art because an entry of table 7.1.7.2.2-1 (i.e. TBS_L2) corresponds to an entry (TBS_L1) of the baseline 

Response to Amendments
	Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 7, 8, 10, 11, 16, 17, 19, 20, 25, 26, 28, 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astley (US PG Pub. 2018/0198570) in view of Sahlin (US PG Pub. No. 2017/0257199) and further in view of NPL (titled: “Introduction to shortened processing time and shortened TTI into 36.213, s06-s09”), hereinafter referred to as NPL2.
As per claim 1:
	Astley teaches a method of wireless communication (see paragraph [0012], discloses a method including receiving first data transmission from a second wireless device), comprising:
	receiving a transport block on a shortened transmission time interval (sTTI) channel (see paragraphs [0012], [0042], the first wireless device receives first data transmission from said second wireless device on a physical downlink shared channel (PDSCH), that are shorter than the current transmit-time interval (TTI) of one subframe), wherein the transport block is mapped to a plurality of layers (see paragraph [0117], discloses a number of spatially multiplexed layers for the first data transmission).
Astley does not teach determining a transport block size (TBS) of the transport block based at least on a baseline table and a translation table corresponding to the plurality of layers.
Sahlin teaches determining a transport block size (TBS) of the transport block based at least on a baseline table and a translation table corresponding to the plurality of layers (see paragraph [0093] and table that follows, if the transport block (TB) is mapped to more than one layer spatial multiplexing, the baseline TBS_L1 is firstly obtained from table 7.1.7.2.1-1 (as said baseline table) in 3GPP 36.213 using the input (ITBS, 2 X 
    PNG
    media_image3.png
    29
    106
    media_image3.png
    Greyscale
). The output TBS_L1 is then mapped to TBS_L2 according to a second table 7.1.7.2.2-1 in 3GPP 36.213 (as said translation table). Thus, the TBS_L2 is determined from a combination of both tables 7.1.7.2.1-1 and 7.1.7.2.2-1).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of both the baseline and translation tables (as disclosed in Sahlin) into Astley as a way of determining the transport block size of scheduled downlink or uplink transmission (please see paragraph [0088] of Sahlin). Therefore, using the tables can also support shortened subframes (please see paragraph [0008] of Sahlin).
The combination of Astley and Sahlin fail to clearly teach scaling the TBS by a factor associated with the sTTI channel;
	and rounding the scaled TBS to a TBS value in a union of the baseline table and the translation table.
scaling the TBS by a factor associated with the sTTI channel (see page 83, lines 10-23, discloses after determining derived transport block size (TBS), TBS is scaled by α (e.g. α=0.5 for slot-based PDSCH, and α=1/6 for sub-slot based PDSCH (i.e. sTTI));
	and rounding the scaled TBS to a TBS value in a union of the baseline table and the translation table (see page 8, lines 10-23, discloses after scaling the TBS by factor α, the TBS is rounded to the closest valid TBS in tables 7.1.7.2.2-1, 7.1.7.2.4-1, 7.1.7.2.5-1 for tables associated with two, three and four spatial layers respectively. Note: Each of tables 7.1.7.2.2-1, 7.1.7.2.4-1, 7.1.7.2.5-1 comprise of values from baseline table 7.1.7.2.1-1 (i.e. values as shown in column TBS-_L1) and the corresponding translated value (i.e. TBS_L2, please see page 96) and thus said rounding is a union of both baseline and translation tables).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the scaling factor α (as disclosed in NPL2) into both Astley and Sahlin as a way of modifying the transport block size to fit a given downlink shared channel occupying a given slot (please see page 83, lines 18-23 of NPL2).
As per claim 2:
Astley in view of Sahlin and further in view of NPL2 teaches the method of claim 1.
Astley does not teach wherein the translation table maps a baseline line size from the baseline table to a TBS value.
Sahlin teaches wherein the translation table maps a baseline line size from the baseline table to a TBS value (see paragraph [0093], The output TBS_L1 is then mapped to TBS_L2 according to a second table 7.1.7.2.2-1 in 3GPP 36.213 (as said translation table). Please note that TBS_L1 is obtained from table 7.1.7.2.1-1 (as said baseline table)).
before the effective filing date of the application to incorporate the use of both the baseline and translation tables (as disclosed in Sahlin) into Astley as a way of determining the transport block size of scheduled downlink or uplink transmission (please see paragraph [0088] of Sahlin). Therefore, using the tables can also support shortened subframes (please see paragraph [0008] of Sahlin).
Similarly NPL2 also teaches the limitation wherein the translation table maps a baseline line size from the baseline table to a TBS value (please see page 96, The output TBS_L1 is then mapped to TBS_L2 according to a second table 7.1.7.2.2-1 (as said translation table). Please note that TBS_L1 is obtained from table 7.1.7.2.1-1 (as said baseline table).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the scaling factor α (as disclosed in NPL2) into Astley as a way of modifying the transport block size to fit a given downlink shared channel occupying a given slot (please see page 83, lines 18-23 of NPL2).
As per claim 7:
Astley in view of Sahlin and further in view of NPL2 teaches the method of claim 1.
The combination of Astley and Sahlin fail to clearly teach wherein the union contains all TBS values in either the baseline or the translation table or both.
NPL2 teaches wherein the union contains all TBS values in either the baseline or the translation table or both (please see page 83, lines 18-23, the rounded TBS value is in either one of the tables 7.1.7.2.1, 7.1.7.2.2-1, 7.1.7.2.4-1 and 7.1.7.2.5-1. Note: The TBS depends on the layer of the transport block, please see page 88).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the scaling factor α (as disclosed in NPL2) 
As per claim 8:
Astley in view of Sahlin and further in view of NPL2 teaches the method of claim 1.
The combination of Astley and Sahlin fail to clearly teach wherein the scaled TBS is rounded to a closest value in the union.
NPL2 teaches wherein the scaled TBS is rounded to a closest value in the union (please see page 83, lines 18-23, the scaled TBS value is rounded to a value in one or more of the tables 7.1.7.2.1, 7.1.7.2.2-1, 7.1.7.2.4-1 and 7.1.7.2.5-1).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the scaling factor α (as disclosed in NPL2) into both Astley and Sahlin as a way of modifying the transport block size to fit a given downlink shared channel occupying a given slot (please see page 83, lines 18-23 of NPL2).

As per claim 10:
Astley teaches an apparatus of wireless communication (see Figure 21, user equipment 50), comprising:
a receiver (see Figure 21, paragraph [0131], transceiver circuit 56 for transmitting and receiving signals) configured to receive a transport block on a shortened transmission time interval (sTTI) channel (see paragraphs [0012], [0042], the first wireless device receives first data transmission from said second wireless device on a physical downlink shared channel (PDSCH), that are shorter than the current transmit-time interval (TTI) of one subframe), wherein the transport block is mapped to a plurality of layers (see paragraph [0117], discloses a number of spatially multiplexed layers for the first data transmission);
and a processor, coupled to a memory (see Figure 21, processor(s) 62 coupled to memory 64).
Astley does not teach wherein the processor is configured to:
determine a transport block size (TBS) of the transport block based at least on a baseline table and a translation table corresponding to the plurality of layers.
Sahlin teaches wherein the processor (see Figures 2a, 2b, processing circuitry 210) is configured to:
determine a transport block size (TBS) of the transport block based at least on a baseline table and a translation table corresponding to the plurality of layers (see paragraph [0093] and table that follows, if the transport block (TB) is mapped to more than one layer spatial multiplexing, the baseline TBS_L1 is firstly obtained from table 7.1.7.2.1-1 (as said baseline table) in 3GPP 36.213 using the input (ITBS, 2 X 
    PNG
    media_image3.png
    29
    106
    media_image3.png
    Greyscale
). The output TBS_L1 is then mapped to TBS_L2 according to a second table 7.1.7.2.2-1 in 3GPP 36.213 (as said translation table). Thus, the TBS_L2 is determined from a combination of both tables 7.1.7.2.1-1 and 7.1.7.2.2-1).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of both the baseline and translation tables (as disclosed in Sahlin) into Astley as a way of determining the transport block size of scheduled downlink or uplink transmission (please see paragraph [0088] of Sahlin). Therefore, using the tables can also support shortened subframes (please see paragraph [0008] of Sahlin).
scale the TBS by a factor associated with the sTTI channel;
and rounding the scaled TBS to a TBS value in a union of the baseline table and the translation table.
NPL2 teaches scale the TBS by a factor associated with the sTTI channel (see page 83, lines 10-23, discloses after determining derived transport block size (TBS), TBS is scaled by α (e.g. α=0.5 for slot-based PDSCH, and α=1/6 for sub-slot based PDSCH (i.e. sTTI));
and rounding the scaled TBS to a TBS value in a union of the baseline table and the translation table (see page 8, lines 10-23, discloses after scaling the TBS by factor α, the TBS is rounded to the closest valid TBS in tables 7.1.7.2.2-1, 7.1.7.2.4-1, 7.1.7.2.5-1 for tables associated with two, three and four spatial layers respectively. Note: Each of tables 7.1.7.2.2-1, 7.1.7.2.4-1, 7.1.7.2.5-1 comprise of values from baseline table 7.1.7.2.1-1 (i.e. values as shown in column TBS-_L1) and the corresponding translated value (i.e. TBS_L2, please see page 96) and thus said rounding is a union of both baseline and translation tables).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the scaling factor α (as disclosed in NPL2) into both Astley and Sahlin as a way of modifying the transport block size to fit a given downlink shared channel occupying a given slot (please see page 83, lines 18-23 of NPL2).
Claim 11 is rejected in the same scope as claim 2.
Claim 16 is rejected in the same scope as claim 7.
Claim 17 is rejected in the same scope as claim 8.



Astley teaches an apparatus of wireless communication (see Figure 21, user equipment 50), comprising:
means for receiving (see Figure 21, paragraph [0131], transceiver circuit 56 for transmitting and receiving signals) a transport block on a shortened transmission time interval (sTTI) channel (see paragraphs [0012], [0042], the first wireless device receives first data transmission from said second wireless device on a physical downlink shared channel (PDSCH), that are shorter than the current transmit-time interval (TTI) of one subframe), wherein the transport block is mapped to a plurality of layers (see paragraph [0117], discloses a number of spatially multiplexed layers for the first data transmission).
Astley does not teach means for determining a transport block size (TBS) of the transport block based at least on a baseline table and a translation table corresponding to the plurality of layers.
Sahlin teaches means for determining a transport block size (TBS) of the transport block based at least on a baseline table and a translation table corresponding to the plurality of layers (see paragraph [0093] and table that follows, if the transport block (TB) is mapped to more than one layer spatial multiplexing, the baseline TBS_L1 is firstly obtained from table 7.1.7.2.1-1 (as said baseline table) in 3GPP 36.213 using the input (ITBS, 2 X 
    PNG
    media_image3.png
    29
    106
    media_image3.png
    Greyscale
). The output TBS_L1 is then mapped to TBS_L2 according to a second table 7.1.7.2.2-1 in 3GPP 36.213 (as said translation table). Thus, the TBS_L2 is determined from a combination of both tables 7.1.7.2.1-1 and 7.1.7.2.2-1).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of both the baseline and translation 
The combination of Astley and Sahlin fail to clearly teach means for scaling the TBS by a factor associated with the sTTI channel;
and rounding the scaled TBS to a TBS value in a union of the baseline table and the translation table.
NPL2 teaches means for scaling the TBS by a factor associated with the sTTI channel (see page 83, lines 10-23, discloses after determining derived transport block size (TBS), TBS is scaled by α (e.g. α=0.5 for slot-based PDSCH, and α=1/6 for sub-slot based PDSCH (i.e. sTTI));
and rounding the scaled TBS to a TBS value in a union of the baseline table and the translation table (see page 8, lines 10-23, discloses after scaling the TBS by factor α, the TBS is rounded to the closest valid TBS in tables 7.1.7.2.2-1, 7.1.7.2.4-1, 7.1.7.2.5-1 for tables associated with two, three and four spatial layers respectively. Note: Each of tables 7.1.7.2.2-1, 7.1.7.2.4-1, 7.1.7.2.5-1 comprise of values from baseline table 7.1.7.2.1-1 (i.e. values as shown in column TBS-_L1) and the corresponding translated value (i.e. TBS_L2, please see page 96) and thus said rounding is a union of both baseline and translation tables).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the scaling factor α (as disclosed in NPL2) into both Astley and Sahlin as a way of modifying the transport block size to fit a given downlink shared channel occupying a given slot (please see page 83, lines 18-23 of NPL2).
Claim 20 is rejected in the same scope as claim 2.

Claim 26 is rejected in the same scope as claim 8.
As per claim 28:
Astley teaches a non-transitory computer-readable medium of wireless communication (see Figure 21, user equipment 50 comprise of processor(s) 62 and memory 64), the medium having instructions stored thereon which comprises codes executable (see Figure 21, memory 64 comprise of computer program(s) 66) to cause an apparatus to perform:
receiving a transport block on a shortened transmission time interval (sTTI) channel (see paragraphs [0012], [0042], the first wireless device receives first data transmission from said second wireless device on a physical downlink shared channel (PDSCH), that are shorter than the current transmit-time interval (TTI) of one subframe), wherein the transport block is mapped to a plurality of layers (see paragraph [0117], discloses a number of spatially multiplexed layers for the first data transmission).
Astley does not teach determining a transport block size (TBS) of the transport block based at least on a baseline table and a translation table corresponding to the plurality of layers.
Sahlin teaches determining a transport block size (TBS) of the transport block based at least on a baseline table and a translation table corresponding to the plurality of layers (see paragraph [0093] and table that follows, if the transport block (TB) is mapped to more than one layer spatial multiplexing, the baseline TBS_L1 is firstly obtained from table 7.1.7.2.1-1 (as said baseline table) in 3GPP 36.213 using the input (ITBS, 2 X 
    PNG
    media_image3.png
    29
    106
    media_image3.png
    Greyscale
). The output TBS_L1 is then mapped to TBS_L2 according to a second table 7.1.7.2.2-1 in 3GPP 36.213 (as said 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of both the baseline and translation tables (as disclosed in Sahlin) into Astley as a way of determining the transport block size of scheduled downlink or uplink transmission (please see paragraph [0088] of Sahlin). Therefore, using the tables can also support shortened subframes (please see paragraph [0008] of Sahlin).
The combination of Astley and Sahlin fail to clearly teach scaling the TBS by a factor associated with the sTTI channel;
and rounding the scaled TBS to a TBS value in a union of the baseline table and the translation table.
NPL2 teaches scaling the TBS by a factor associated with the sTTI channel (see page 83, lines 10-23, discloses after determining derived transport block size (TBS), TBS is scaled by α (e.g. α=0.5 for slot-based PDSCH, and α=1/6 for sub-slot based PDSCH (i.e. sTTI));
and rounding the scaled TBS to a TBS value in a union of the baseline table and the translation table (see page 8, lines 10-23, discloses after scaling the TBS by factor α, the TBS is rounded to the closest valid TBS in tables 7.1.7.2.2-1, 7.1.7.2.4-1, 7.1.7.2.5-1 for tables associated with two, three and four spatial layers respectively. Note: Each of tables 7.1.7.2.2-1, 7.1.7.2.4-1, 7.1.7.2.5-1 comprise of values from baseline table 7.1.7.2.1-1 (i.e. values as shown in column TBS-_L1) and the corresponding translated value (i.e. TBS_L2, please see page 96) and thus said rounding is a union of both baseline and translation tables).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the scaling factor α (as disclosed in NPL2) 
Claim 29 is rejected in the same scope as claim 2.
Claim 32 is rejected in the same scope as claim 8.
4.	Claims 9, 18, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Astley in view of Sahlin and further in view of NPL2 and Andersson (US PG Pub. No. 2019/0173615).
	As per claim 9:
	Astley in view of Sahlin and further in view of NPL2 teaches the method of claim 8.
	The combination of Astley, Sahlin and NPL2 fail to clearly teach wherein, if two values of the union are equally closest to the scaled TBS, the scaled TBS is rounded to a larger one of the two values.
	Andersson teaches wherein, if two values of the union are equally closest to the scaled TBS, the scaled TBS is rounded to a larger one of the two values (see paragraph [0041], discloses when the TBSo plus number of CRC bits attached to the transport block size is greater than threshold, Z, then the formula includes dividing TBSo+L2 by C, rounding up to the nearest integer and multiplying by C. Alternatively, when the TBSo plus number of CRC bits attached to the transport block size is greater than the threshold size Z, the formula includes dividing TBSo+L2 by C*A and rounding up to the nearest integer. A is a constant).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the adjustment of the transport block size (as disclosed in Andersson) into Astley, Sahlin and NPL2 as a way of simplifying implementation of the encoder and decoder (please see paragraph [0080] of Andersson). Therefore implementing 
	Claims 18, 27 and 33 are rejected in the same scope as claim 9.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474